Citation Nr: 1000674	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which, in pertinent part, denied 
the Veteran's claim for entitlement to an increased 
(compensable) rating for erectile dysfunction.  (The Veteran 
is also in receipt of special monthly compensation for loss 
of use of a creative organ under the provisions of 
38 U.S.C.A. 1114(k); 38 C.F.R. § 3.350(a), which is not at 
issue.)  The Veteran filed a timely Notice of Disagreement 
(NOD) in November 2005 and, subsequently, in August 2006, the 
RO provided a Statement of the Case (SOC).  In August 2006, 
the Veteran filed a timely substantive appeal to the Board.   

The Veteran did not request a hearing before the Board.  

Other Matters

In the August 2005 rating decision, from which this appeal 
comes, the RO also denied the Veteran's claims for service 
connection for peripheral neuropathy of the upper and lower 
extremities.  In his November 2005 NOD, the Veteran 
specifically limited his appeal to the issue of entitlement 
to a compensable rating for erectile dysfunction.  As the 
Veteran did not appeal the RO's decisions regarding the other 
issues, they are not in appellate status and are not before 
the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

The Board also notes that, in an unappealed March 2007 
decision, the RO adjudicated a number of the Veteran's 
claims, unrelated to the claim at issue.  Of note, the RO 
granted the Veteran's claim for service connection for 
posttraumatic stress disorder (PTSD), evaluating the disorder 
at 100 percent disabling effective November 10, 2005.






FINDING OF FACT

Since August 9, 2001, the Veteran's erectile dysfunction has 
been manifested by impotency without visible deformity of the 
penis.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 
7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).   VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

In a June 2005 notice letter, the Veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  The Board 
notes that this letter did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should the Veteran's claim be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of a separate evaluation for erectile 
dysfunction, the Veteran is not prejudiced by the failure to 
provide him that further information.  That is, as the Board 
finds that service connection is not warranted for the claim 
for a separate rating at issue, no rating or effective date 
will be assigned and any questions as to such assignments are 
rendered moot.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  The Board notes that 
the Veteran was not provided this notice.  However, in this 
instance, the Board finds this to be harmless error.  First, 
during the course of this appeal, the Veteran has been 
represented at the RO and before the BVA by a Veterans 
Service Organization (VSO) recognized by the VA, specifically 
the Disabled American Veterans, and the Board presumes that 
the Veteran's representative has a comprehensive knowledge of 
VA laws and regulations, including particularly in this case, 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  The only applicable criterion in the rating 
schedule for a compensable rating for loss of erectile power 
(other than special monthly compensation, which has been 
granted) is deformity of the penis.  The Veteran, through his 
representative, is presumed to have actual knowledge of this 
requirement and it was specifically included in the statement 
of the case.  Moreover, as will be explained further below, 
the Veteran is already receiving special compensation allowed 
for loss of use of a creative organ due to diabetes mellitus.  
A separate compensable rating is only possible with evidence 
of a service-connected deformity of the penis.  As such, a 
demonstration of an increase in severity of his current 
erectile dysfunction, absent evidence of a physical 
deformity, will not be relevant in this matter.  As the 
evidence of record does not demonstrate that the Veteran has 
such a deformity of the penis, the lack of Vazquez notice is 
harmless error.

In addition, the appellant has not alleged any prejudicial 
error with respect to the content or timing of the VCAA 
notice that has been provided.  As noted previously, he has 
been represented by an accredited service organization 
throughout this appeal and, through his representative, has 
demonstrated he is aware of the information and evidence not 
of record that was necessary to substantiate his claim on 
appeal; the information and evidence that the VA would seek 
to provide; and the information and evidence he was expected 
to provide.  

The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice.  The record 
raises no plausible showing of how the essential fairness of 
the adjudication was affected.  Under such circumstances, any 
error with respect to the timing or content of the notice is 
harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The evidence of record indicates that the VA acquired the 
Veteran's service and VA treatment records.  There is no 
indication of any other relevant evidence that has not been 
obtained.  The Board notes that the RO did not afford the 
Veteran a VA examination to the severity of the Veteran's 
erectile dysfunction.  However, as will be noted subsequently 
in this opinion, the Veteran is receiving special monthly 
compensation for his erectile dysfunction disorder and the 
record contains no indication that the Veteran has a service-
related penis deformity.  Under these circumstances, the 
Board finds no duty to provide an  examination or medical 
opinion.  U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

II.  Separate Compensable Rating

a.  Factual Background.  The Veteran essentially contends 
that his erectile dysfunction warrants a compensable rating.  
(The Board parenthetically notes that the Veteran is in 
receipt of special monthly compensation due to loss of the 
use of a creative organ under 38 U.S.C.A. § 1114(k).)  The 
record of evidence consists of VA treatment records and a 
statement from the Veteran.  

Service and VA treatment records do not contain any notation 
or diagnosis regarding a deformity of the penis.  

In April 2004 VA treatment records, examiners indicate 
surgically implanting a penile prosthesis due to the 
Veteran's erectile dysfunction.  Subsequent April 2005 and 
May 2005 VA treatment records indicate that the Veteran 
experienced some pain and inflammation after the procedure.  
In a July 2005 VA treatment record, the Veteran reportedly 
indicated that he was doing better with the device and that 
he did not wish for it to be removed or replaced.  In a July 
2006 VA medical examination report, the examiner noted that 
the Veteran still had the implant.

In an August 2006 statement, the Veteran apparently indicated 
that he wished for a separate rating because he believed that 
the penile prosthesis was itself a deformity.  Although his 
statement was not clear, he indicated that either the implant 
or his erectile dysfunction would be with him all his life.  

b.  Law and Regulations & Analysis.  Disability ratings are 
based on average impairment in earning capacity resulting 
from a particular disability, and are determined by comparing 
symptoms shown with criteria in VA's Schedule for Rating 
Disabilities (Rating Schedule).  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, such impairment is compensated by special 
monthly compensation at the statutory rate for loss of use of 
a creative organ in 38 U.S.C.A. § 1114(k).  As noted above, a 
September 2003 rating decision awarded the Veteran special 
monthly compensation for loss of use of a creative organ.  

A separate compensable rating may only be assigned if there 
is associated pathology that is compensable under the rating 
schedule.  Although there is no specific diagnostic code for 
erectile dysfunction, it is permissible to rate a diagnosed 
condition that does not match any of the diagnostic codes 
contained in the rating schedule under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 7522 
addresses loss of erectile power, which is precisely the 
symptomatology described by the Veteran.  Moreover, that is 
the only diagnostic code that specifically addresses erectile 
function.  The Board can identify no more appropriate 
diagnostic code and the Veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the 
Board will proceed with an analysis of the Veteran's 
disability under that diagnostic code.

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.  

The Veteran's erectile dysfunction has been present since at 
least 2001.  The evidence, to include all VA treatment 
records, however, does not reflect any deformity of the 
penis.  The Veteran contends that an implant, inserted at his 
request for his erectile dysfunction, results in a penile 
deformity.  The Board, however, notes that the treatment 
records do not indicate that the device has caused any 
physical deformity or additional disability to the organ, 
except a brief episode of inflammation of the skin.  
Moreover, the records indicate that insertion of the device 
was optional and that it can be removed if the Veteran so 
chooses.  As such, the Board finds that the Veteran does not 
meet the criteria for a compensable rating for his erectile 
dysfunction as he does not have a penile deformity within the 
meaning of the cited legal authority.  

The Board is certainly sympathetic to the Veteran's 
situation. The Board must again point out, however, that 
special monthly compensation for loss of use of a creative 
organ has been granted.  This benefit was specifically 
granted to compensate the Veteran for his erectile 
dysfunction.

Unlike special monthly compensation, which is specifically 
designed to compensate Veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Given that there is no evidence to 
suggest the Veteran's erectile dysfunction has interfered 
with his employment, a compensable evaluation is not 
warranted under the scheduler criteria.  Accordingly, the 
criteria for a compensable evaluation have not been met 
during any portion of the appeal period, and the Veteran's 
claim is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected erectile dysfunction has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction (in addition to the special monthly compensation 
under Subsection (k) which has already been authorized) is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


